              Case 1:19-cv-02316-RC Document 74 Filed 02/17/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

DAVID ALAN CARMICHAEL, et al.,                     :
                                                   :
         Plaintiffs,                               :       Civil Action No.:       19-2316 (RC)
                                                   :
         v.                                        :       Re Document No.:        69
                                                   :
ANTONY JOHN BLINKEN, 1 in his                      :
Official capacity as Secretary of State, et al.,   :
                                                   :
         Defendants.                               :

                                               ORDER

                       GRANTING PLAINTIFFS’ MOTION FOR CM/ECF PASSWORD

         Pro se Plaintiff David Alan Carmichael filed a motion seeking leave of the Court to

obtain a user name and password for the Court’s Case Management/Electronic Case Filing

(“CM/ECF”) system. See Pls.’ Mot. for CM/ECF Password, ECF No. 69. Local Civil Rule

5.4(b) permits a party appearing pro se before the Court to obtain a CM/ECF user name and

password from the Clerk of the Court with the Court’s permission. See Local Civ. R. 5.4(b)(2).

“Whether leave of Court should be granted is within the discretion of the judge to whom the case

is assigned.” Id. To obtain leave of the Court, the pro se party must file a written motion

entitled “Motion for CM/ECF User Name and Password” that contains: (a) a description of the

party’s access to the internet; (b) confirmation of the party’s “capacity to file documents and

receive filings electronically on a regular basis”; and (c) a certification that he “either has

successfully completed the entire Clerk’s Office on-line tutorial or has been permitted to file

electronically in other federal courts.” Id. In response to Plaintiff Carmichael’s motion, the




1
    Pursuant to Federal Rule of Civil Procedure 25(d), the Court substitutes Antony John Blinken.
           Case 1:19-cv-02316-RC Document 74 Filed 02/17/21 Page 2 of 2




Court requested that he submit a document signed by Plaintiff Lawrence Donald Lewis and

Plaintiff William Pakosz evidencing an agreement to have Plaintiff Carmichael manage all

electronic filings on behalf of all Plaintiffs and to circulate electronically filed materials to all

Plaintiffs. See Min. Order (Feb. 8, 2021).

        The motion satisfies the local rule and Plaintiffs’ response to the Court’s February 8,

2021 order establishes the agreement to have Plaintiff Carmichael handle electronic filings on

behalf of all Plaintiffs. See Pls.’ Resp. to Order of Court, ECF No. 73. Plaintiff Carmichael

states that he has a computer with access to the internet. Pl.’s Mot. for CM/ECF Password at 1.

He also states that he can file documents and receive filings electronically on a regular basis. Id.

He has also confirmed that he has completed all tutorial training related to the case management

electronic case file system. Id. at 2. Plaintiffs’ response to the Court’s order establishes an

agreement that Plaintiff Carmichael will manage all electronic filings on behalf of Plaintiffs and

circulate electronically filed materials to all Plaintiffs. See Pls.’ Resp. to Order of Court at 1–3.

        Accordingly, it is hereby ORDERED that Plaintiff’s Motion for CM/ECF Password

(ECF No. 69) is GRANTED.

        SO ORDERED.


Dated: February 17, 2021                                              RUDOLPH CONTRERAS
                                                                      United States District Judge




                                                    2
